DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states, “at least one projection”; it is unclear if applicant is referring to the projections forming a loop or the additional projections. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uresti et al. (US D682,556) in view of Schmidt (DE 2011050794).
Uresti et al. discloses a mascara applicator comprising an elongate general shape defining a longitudinal axis and having projections, wherein the applicator further comprises flaps, each flap being composed of at least a first panel, and at least a second panel connected to a core of the applicator by the first panel and carrying additional projections.


    PNG
    media_image1.png
    571
    438
    media_image1.png
    Greyscale

Uresti et al do not disclose at least one of the projections forming a loop defining a through-hole having a main opening axis forming an angle of more than 45° with a plane radial to the longitudinal axis of the applicator. Schmidt discloses a mascara applicator comprising an elongate general shape defining a longitudinal axis (L) and having projections (130), at least one of these projections forming a loop (133) defining a through-hole having a main opening axis forming an angle of more than 45° with a plane radial to the longitudinal axis of the applicator (see Figures 4a-4c). The main axis of the through-hole lies in a plane perpendicular to the longitudinal axis of the applicator (see Figure 4c). The through-hole has an elliptical general shape (see Figure 4c). The through-hole has edges forming a non-planar curve (see Figure 4c). The 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the projections of Uresti et al. be projections forming a loop as taught by Schmidt to allow for an increased amount of cosmetic to be transferred from the container to the user’s eyelashes.
Regarding claim 17, the Design patent is silent as to the applicator being made in one piece. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator be made as one piece, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/18/2022